DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-17, drawn to a fishing tool comprising a holding assembly.
Group II, claims 18-19, drawn to a fishing tool comprising a cutting assembly.
Group III, claim 20, drawn to a fishing tool comprising a clamping assembly. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions listed in Groups I, II, and III do not relate to a single general inventive concept under PCT rule 13.1 because under PCT rule 13.2 they lack the same or corresponding special technical features for the following reasons. 
The special technical features of Group I, a fishing tool comprising a holding assembly, wherein the holding assembly is rotatable relative to a main body and configured to be secured relative to the main body in a fixed number of positions, are not present in Groups II, III; the
special technical features of Group II, a fishing tool comprising a cutting assembly, a bottom jaw rotatable relative to a top jaw, a scissor assembly comprising a top blade, and a bottom blade rotatable relative to the top blade, wherein the top blade and the bottom blade are

extending away from the bottom opening, and a top jaw including a top opening formed through the top jaw and a top slot extending away from the top opening, wherein in a closed clamping position, the top opening is aligned with the bottom opening to allow a fishing
line to be threaded through an eyelet of a fish hook held between a top clamping surface and a bottom clamping surface, and wherein the top slot is aligned with the bottom slot so that the fishing line threaded through the eyelet of the fish hook is removable through the top
slot and the bottom slot, are not present in Groups I, II. 
Groups I, II, III share the technical features of a fishing tool comprising a main body, and an assembly coupled to the main body comprising a top jaw, and a bottom jaw. However, these shared technical features do not represent a contribution over the prior art. Specifically, US 2,493,142 A to Hutton teaches of a fishing tool (fish hook extractor, Title) comprising a main body (handle 10, Fig. 2), and an assembly (stationary jaw 11 and movable jaw 14, Fig. 2) coupled to the main body (Fig. 2) comprising a top jaw (movable jaw 14, Fig. 2), and a bottom jaw (stationary jaw 11, Fig. 2).
Groups I, III share the technical features of a top jaw rotatably coupled to a bottom jaw and movable relative to the bottom jaw between an open clamping position and a closed clamping position configured to hold a fish hook in place between the top jaw and the bottom
jaw. However, these shared technical features do not represent a contribution over the prior art. Specifically, US 2,493,142 A to Hutton teaches of a top jaw (movable jaw 14, Fig. 2) rotatably coupled (pivot 17, Fig. 2) to a bottom jaw (stationary jaw 11, Fig. 2) and movable relative to the bottom jaw between an open clamping position (Fig. 2) and a closed clamping position (Fig. 1) 
Since none of the special technical features of the Groups I, II, and III inventions are found in more than one of the inventions, unity is lacking. 
A telephone call was not made to request an oral election to the above restriction requirement due to complexity and did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        /TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644